Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
Applicant’s argument with regarding to the newly amended claims 1-4, 6-7 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to U.S. Patent 11,009,338 to Suemasu are neither suggested nor taught the control member that is configured to control any of the plurality of nozzles individually, the control member being configured to compensate for a distortion of the gantry by adjusting respective discharge times of at least some of the plurality of nozzles, alone or in combination as claimed.
U.S. Patent 8,596,739 to Lee et al. is also considered to be pertinent which discloses a printing method for reducing a deviation between nozzles of the printhead that mount on the gantry structure. (See figs.1, 5; col.4, lines 16-36)
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853